


109 HR 5460 IH: To authorize the Secretary of the Interior, acting

U.S. House of Representatives
2006-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5460
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2006
			Mr. Kolbe introduced
			 the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior, acting
		  through the Bureau of Reclamation, to conduct a feasibility study of the Sierra
		  Vista Subwatershed in the State of Arizona.
	
	
		1.Short titleThis Act may be cited as the Sierra
			 Vista Subwatershed Feasibility Study Authorization Act.
		2.Sierra Vista
			 Subwatershed Study
			(a)Authority in
			 generalThe Secretary of the
			 Interior, acting through the Bureau of Reclamation and in cooperation with the
			 Upper San Pedro Partnership, may conduct a feasibility study of water
			 augmentation alternatives to identify one or more alternatives for project
			 implementation and construction, including a detailed analysis under the
			 National Environmental Policy Act of 1969, that is likely to balance water use
			 within the Sierra Vista Subwatershed, including Fort Huachuca, in the State of
			 Arizona, with the needs of the San Pedro Riparian National Conservation
			 Area.
			(b)Public
			 availability of resultsThe Secretary of the Interior, acting
			 through the Bureau of Reclamation, shall make available to the public, upon
			 request, the results of the feasibility study authorized under subsection (a),
			 and shall promptly publish in the Federal Register a notice of the availability
			 of those results.
			
